DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the upper case part”. There is a lack of antecedent basis for this limitation in the claims.  It is unclear if the upper case part is intended to be the same as the upper case, or some portion thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-105218.
Re clm 1¸ JP’218 discloses a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case (C) formed of a synthetic resin material ([0030]), and having a piston rod (R, Fig. 3) passing therethrough; a lower case (B) formed of a synthetic resin material and disposed under the upper case, wherein the piston rod passes through the lower case; a center plate (D) formed of a synthetic resin material, disposed between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce the rotation of either one or both of the upper case and the lower case; and an inflow prevention part (for example, 25, 28 and 46) formed on either one or both of the upper case and the lower case, and configured to block an inflow of foreign matter through the piston rod.
Re clm 2, JP’218 further discloses the upper case comprises: an upper cover part (41) configured to cover a top (upper surface of D) of the center plate, the upper cover part having an upper hole (40) formed in a center thereof such that the piston rod passes through the upper hole; and an upper blocking part (46 and 49) disposed at an edge of the upper cover part, and configured to block the inflow of foreign matter.
Re clm 3¸ JP’218 further discloses the lower case comprises: a lower cover part (21) configured to cover a bottom (lower surface of D) of the center plate, the lower cover part having a lower hole (20) formed in a center thereof such that the piston rod passes through the lower hole; and a lower blocking part (28) disposed at an edge of the lower cover part, and configured to block the inflow of foreign matter.
Re clm 4, JP’218 further discloses the upper blocking part comprises: an upper blocking hook part (49) extended downward from the edge of the upper cover part; and an upper blocking protrusion part (46) protruding downward from the upper cover part, and disposed to face the upper blocking hook part.
Re clm 7, JP’218 further discloses the inflow prevention part comprises: an upper prevention part (42) extended downward from an inside of the upper case, and configured to surround the piston rod; a lower prevention part (20, Fig. 1; 81, Fig. 4) extended from an inside of the lower case, configured to surround the piston rod, and disposed under the upper prevention part; and an inner prevention part (23) protruding upward from the lower case, and disposed to face the upper prevention part.
Re clm 8, JP’218 further discloses the inner prevention part is disposed between the upper prevention part and an upper guide part (44) protruding downward from the upper case so as to support an inner circumferential surface of the center plate.
Re clm 9, JP’218 further discloses a bottom of the upper prevention part is disposed lower than a bottom of the upper guide part (bottom of 42 is lower than bottom of 44).
Re clm 10, JP’218 further discloses a distance between the upper prevention part and the lower prevention part is in a range of 10% to 50% of a height of the upper prevention part.
Re clm 11¸ JP’218 further discloses a height of the upper case part is equal to or greater than the height of the upper prevention part (since the upper prevention part is a portion of the upper case part, the upper case part must be equal to or greater than the upper prevention part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 4 above, and further in view of Morishige US 2014/0270609.
Re clm 5, JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed at the edge of the lower cover part, and including a groove (at 48b) to which the upper blocking hook part is locked and fixed; and a lower blocking protrusion part (28) protruding upward from the edge of the lower cover part, and disposed between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the edge of the lower cover part toward a bottom of the upper blocking hook part and configured to drop foreign matter.
Morishige teaches a similar device comprising a lower blocking dropping part (portion of 3 at C, Fig. 4; 50, Fig. 9) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (bottom of 11) so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space ([0064]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space.
Re clm 6, the improvement of Morishige further discloses an upper inclined surface (just below lead line of 30, Fig. 4) is formed on an outer lower end of the upper blocking hook part, and wherein a lower inclined surface (at 50, Fig. 9) is formed on the lower blocking dropping part, and faces the upper inclined surface (these face each other across gap C, Fig. 4).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 7 above.
Assuming the drawings do not show the requisite dimensions:
Re clm 10¸ JP’218 further discloses a distance between the upper prevention part and the lower prevention part is in a range of a height of the upper prevention part (Fig. 1 and 4).
JP’218 does not explicitly state that the distance between the upper prevention part and the lower prevention part is in the range of 10% to 50% of the height of the upper prevention part. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify JP’218 and provide a distance between the upper prevention part and the lower prevention part is in a range of a height of the upper prevention part, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A). If the height of the upper prevention part is larger than it needs to be, then weight is unduly increased.
While the specification notes that it is important to control the distance (g) between the upper and lower part and the height (h) of the upper prevention part, the ratio of the distance between the upper prevention part and the lower prevention part and a height of the upper prevention part does not control this function.  Specifically, contact is controlled by the smallest gap, which would be the gap between 12 and 21 on the right hand side. Furthermore, contact can still be made between the upper and lower case based on the dimensions of at least 83 and 51. Thus, Applicant is merely reciting relative dimensions of the parts.

    PNG
    media_image1.png
    487
    593
    media_image1.png
    Greyscale

	Re clm 11, JP’218 does not explicitly state that a height of the upper case part is equal to or greater than the height of the upper prevention part.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify JP’218 and provide a height of the upper case part is equal to or greater than the height of the upper prevention part, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A). Providing the appropriate thickness to parts is instrumental for ensuring that the parts have the requisite strength while balancing that against the weight of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656